947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob BANDALI, Plaintiff-Appellant,v.AFSME COUNCIL 92;  Jeff Bigelow;  Craig E. Newman,Individually and as agent of AFSME 92;  Universityof Maryland at College Park (UMCP);Robert F. Bennett;  ShirleeNorton, Defendants-Appellees.
No. 91-2571.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 12, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Chief District Judge.  (CA-90-2040-B)
Bob Bandali, appellant pro se.
Gerard Joseph Gaeng, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Bob B. Bandali appeals the district court's denial of his Motion for Leave to Proceed In Forma Pauperis and to be Assigned Courtappointed Counsel.   We do not believe the district court abused its discretion in denying his motion.  28 U.S.C. § 1915(a).   Accordingly, we deny Bandali leave to proceed in forma pauperis on appeal and dismiss the appeal.   We also deny his motion for stay of the proceedings in the district court, as well as his motion objecting to the district court's order regarding the partial transmission of the record.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.